Jackson, C. J.
—Where a presentment for vagrancy, found at the March term, 1884, of the Superior Court, charged that the defendant “on the 1st of March, 1884, aiid on divers other days and times before the finding of the presentment, being able to work and having no property to support him, did wander and stroll about in idleness,” and where the only testimony for the State was by two witnesses that defendant was a licensed preacher, but had no church, no pay except voluntary contributions, that neither knew of his working in the year 1884; that one of them saw him several times in town and the other at his church (both witnesses being preachers), and one of them stated that defendant had been of good standing in the Baptist church :
Held, that the evidence was not sufficient to warrant a verdict of guilty.
Judgment reversed.